of claims permissible in a motion to correct an illegal sentence.   See id.
                   Accordingly, without considering the merits of any of the claims raised in
                   the motion, we conclude that the district court did not err in denying the
                   motion, and we
                                ORDER the judgment of the district court AFFIRMED. 2




                   Gibbon`g                                 Pickering


                   cc: Hon. Lynne K. Simons, District Judge
                        Eloy Padilla-Saldana
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk




                         2 We deny Padilla-Saldana's motion for appointment of counsel as
                   moot in light of this disposition.



SUPREME COURT
      OF
    NEVADA
                                                       2
(0) 1947A csferD